Title: To James Madison from John Armstrong, Jr., 22 December 1807
From: Armstrong, John, Jr.
To: Madison, James



Triplicate.
Sir,
Paris December 22d. 1807.

Mr. Skipwith applied to me on the 17th. of November last to procure from the Public Treasury of France, certain papers deposited there, & having relation to two Claims settled under the Convention of 1803 in the names of Jos. Sands and C. M. Griffith.  It was understood at the time that (in making this application) he was acting for Jos. Fenwick, or his employer M. M. John Mason & Benjamin Stoddert.  The following notes were written on the subject, & will correct any misrepresentation which may have been made concerning it.  I beg you to offer to Mr. Mason & Stoddert a perusal of them & accept assurances of my very high respect.

John Armstrong.

